                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 TERIANA JONES and BETHANY MORRISSEY, on
 behalf of themselves and a class of employees and/or
 former employees similarly situated,

                              Plaintiffs,
        v.                                                                 ORDER

 CRUISIN’ CHUBBYS GENTLEMEN’S CLUB,                                     17-cv-125-jdp
 PTB, INC., TIMOTHY D. ROBERTS,
 KENNETH C. ROBERTS, and LANTZ RAY ROBERTS
 f/k/aTHOMAS LANTZ DOUGLAS,

                              Defendants.


       The court held a hearing on the parties’ joint motion for final approval of the proposed

settlement and plaintiffs’ motion for attorney fees. Plaintiffs appeared by counsel, Paul Kinne

and Kara Burgos. Defendants appeared by counsel, Anthony Steffek. Plaintiff Teriana Jones

and defendants Timothy Roberts, Kenneth Roberts, and Lantz Roberts also appeared on their

own behalf.

       The court denied the motion without prejudice, for the reasons stated on the record.

The gist is that plaintiffs’ counsel filed a letter just before the hearing in which they admitted

that there were significant errors in the calculations submitted in their motion for final

approval. Dkt. 196. The errors relate to both the amount of money that each class member

will receive and the amount of money that was unclaimed, half of which will revert back to

defendants under the terms of the agreement. Because the errors could implicate both the

fairness of the settlement and the reasonableness of counsel’s fee petition, the parties will have

to file a renewed motion for final approval as well as a renewed fee petition.
       The court will not require the parties to send new class notices at this time. Counsel for

plaintiffs represented at the hearing that the errors included in the parties’ court submissions

were not duplicated in the notices to class members. Because counsel identified only slight

discrepancies in the amounts included in the notices and the amounts that class members will

receive, a new round of notices isn’t necessary. But the parties will need to submit to the court

copies of the notices they sent to class members so that the court can verify that the notices

were adequate.

       Plaintiff Jones, speaking on her own behalf, asked the court to extend the time for class

members to submit a claim. As the court observed at the hearing, less than 40 percent of class

members submitted a claim or otherwise responded to the notice. Jones stated that counsel did

not have current contact information for many of the class members, so she needed more time

to reach out to them through informal networks of friends and former coworkers. Jones’s

concerns are valid and the court appreciates her efforts in providing notice to the class. So the

court will extend the deadline for submitting a claim or filing an objection to April 22, 2019.

As a result, it is not necessary for plaintiffs to file a motion to allow the claims of four class

members that were submitted after the original deadline. Those claims may be included in the

settlement.

       The court set a May 6, 2019 deadline for submitting renewed motions for final approval

of the settlement agreement and for attorney fees. If there are new objections, the court will

set a date for a telephonic fairness hearing. If there are no new objections, the court will decide

the motions on the written submissions.

       To assist the parties in preparing their renewed motions and to help cure defects that

were in the original motion, the court will provide some guidance on what should be included


                                                2
in the motions. First, the parties must provide the following information to help the court

determine whether they provided adequate notice: (1) the number of class members that the

parties were able to contact through mail (and how they know that they had current addresses

for those class members); (2) all other efforts that the parties made to provide notice, including

email, telephone, and any other means; (3) sealed copies of the notices provided to class

members. If the parties are not able to provide actual notice to some class members, then they

should explain why those class members should not be excluded from the class so that they are

not bound by the settlement. At this point, the parties have not shown that publishing notice

in Wisconsin newspapers is a reasonable way of providing notice to the class.

       Second, before filing their renewed motions, counsel should review them for

inconsistences. One problem with the original motions was that the parties provided different

numbers for the same thing without explaining the discrepancies. For example, the parties

provided different figures for the number of class members, compare Dkt. 193, at 4 (109 class

members), with id. at 6 (106 class members); the number of class members who submitted

claims, compare Dkt. 187, at 6 (41 class members), with Dkt. 193, at 6 (35 class members); and

the total amount of claims submitted, compare Dkt. 193, at 6 (approximately $185,000), with

Dkt. 188, ¶ 13 (approximately $193,000). The accuracy of these numbers is important because

they are relevant to determining whether notice is adequate, the settlement is fair, and the

attorney fees are reasonable.

       Third, the parties should explain how they calculated their numbers and provide the

underlying data. This is related to the previous problem. As it turns out, the total amount of

claims submitted was neither $185,000 nor $193,000, as counsel revealed in its letter shortly




                                                3
before the hearing. But the court had no way of assessing the accuracy of the figure for itself

because the parties did not explain how they calculated it or provide the underlying data.

       Fourth, Federal Rule of Civil Procedure 23 was recently amended to include new factors

that   courts   must    consider   before   approving    a   proposed    class   settlement.   See

Fed. R. Civ. P. 23(e)(2). In their renewed motion for final approval, the parties should address

each of these factors. When discussing the adequacy of the relief to the class and the

reasonableness of attorney fees, the parties should not rely on the $400,000 originally offered

by defendants, but rather the actual amount defendants will pay in light of the reversion clause

in the settlement agreement. As noted at the hearing, the parties should also explain the basis

for the incentive awards for the named plaintiffs.

       Fifth, counsel’s fee petition must comply with the court’s procedure on requesting

attorney fees, which is attached to the preliminary pretrial conference order.

       Sixth, the parties must resolve all of their disputes before filing their renewed motions.

In a footnote in their original motion for final approval, the parties say that “defendants reserve

the right to contest the number of shifts worked once they have had an opportunity to review

the claims shifts.” Dkt. 193, at 8 n.2. But the parties cannot move for “final” approval and

then “reserve” objections for an unspecified future date. All figures provided to the court in the

motion for final approval should be stipulated. If the parties cannot agree on the relief to be

provided, they should bring the dispute to the court’s attention promptly. The court will not

approve the settlement until those disputes are resolved.

       Seventh, defendants should consider whether they need to resubmit their notice to

certain state and federal officials under 28 U.S.C. § 1715(b). Defendants did not say whether




                                                4
the notice they sent the officials contained the same errors as the submissions to the court. If

it did, it may affect the validity of the notice.

       One last point. The attachments to the letter filed with the court before the hearing

contain the full names of some class members. To protect their privacy, the court will direct

the clerk of court to place the attachments under seal.



                                              ORDER

       IT IS ORDERED that:

       1. The parties’ joint motion for final approval of the proposed settlement, Dkt. 186,
          and the motion for attorney fees, Dkt. 194, are DENIED without prejudice.

       2. The deadline for submitting a claim or raising an objection to the settlement is
          EXTENDED to April 22, 2019.

       3. The parties may have until May 6, 2019, to file renewed motions for final approval
          and for attorney fees, in accordance with the instructions provided in this order.

       4. The clerk of court is directed to seal Dkt. 196-1 and Dkt. 196-2.

       Entered March 25, 2019.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                    5
